Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Claims 1 and 3-14 are rejected under 35 USC §101.
The Claims 1-14 are rejected under 35 USC §102 and/or §103.

	Claim Rejections

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any 

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“Claim 1, a setting value calculation system that calculates setting values for one or more air conditioners installed in a building, the setting value calculation system comprising:
      a comfort-index parameter range determination unit that determines, for one or more parameters of a plurality of parameters to be used for calculation of a comfort index, a range of possible values of each of the one or more parameters;

     a comfort index model generation unit that approximates the comfort index, on a basis of the values within the range determined for each of the one or more parameters, to generate a mathematical model of the comfort index; and

    a setting value calculation unit that calculates, with the comfort index, setting values of one or more setting items for the one or more air conditioners on a basis of the mathematical model.”

“Claim 13, a setting value calculation method of calculating setting value for one or more air conditioners installed in a building, the setting value calculation method comprising: 
determining, for one or more parameters of a plurality of parameters to be used for calculation of a comfort index, a range of possible values of each of the one or more parameters; 
    approximating the comfort index, on a basis of the values within the range determined for each of the one or more parameters, to generate a mathematical model of the comfort index; and
    calculating, with the comfort index, setting values of one or more setting items for the one or more air conditioners on a basis of the mathematical model.”

“Claim 14, A non-transitory computer-readable recording medium in which a setting value calculation program is recorded, the setting value calculation program installed on a computer that calculates setting values for one or more air conditioners installed in a building, the setting value calculation program for causing the computer to execute:
      comfort-index parameter range determination processing of determining, for one or more parameters of a plurality of parameters to be used for calculation of a comfort index, a range of possible values of each of the one or more parameters;

comfort-index model generation processing of approximating the comfort index, on a basis of the values within the range determined for each of the one or more parameters, to generate a mathematical model of the comfort index; and
setting value calculation processing of calculating, with the comfort index, setting value of one or more setting items for the one or more air conditioners on a basis of the mathematical model.”

The steps above indicated as Abstract Ideas are considered to be equivalent of a mathematical concepts (mathematical formulas or equations, mathematical calculations) or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).

1, 13 and 14 are not directed to any practical application, the claims just defining field of use for calculation and not tied to any particular device.
The claims 1, 13 and 14 do not comprise any significant elements/steps beyond the abstract idea.
The claims 1 and 14 just comprise the “a comfort-index parameter range determination unit”, “ a comfort index model generation unit”, and ” a setting value calculation unit”, which can be just a general purpose computer and generic pieces of the computer and software running on the computer. The general purpose computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic purpose computer and generic components of the computer, which do not, in light of Alice, make the claim significantly more than the abstract idea.

Under step 2B
Claim 2 comprises the significant additional step/element of “air conditioner control unit that sets the setting values in the air conditioners”.
Therefore, the Claim 2 is patent eligible under 101 Rejection. 

The dependent claims 3-10 are merely extend the details of the abstract idea of mathematical concepts, more particular mathematical calculations or mental steps are accrued.
The Claims 7-12 just add more details of abstract idea.
The Claims 3-6 just additionally describe types of data.
3-12 are also rejected under 35 U.S.C. 101
As recited in the MPEP, 2106.07(b), merely adding a generic computer components (processor and memory), or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-
94.
An additional element in Claim 14 merely includes a computer program product comprising instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea-see MPEP 2106.05(f).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are non-eligible under 35 USC 101.
Therefore, claims 3-14 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Motodani (US Pub. 2016/0054018).
Regarding Claim 1, Motodani disclose a setting value calculation system that calculates setting values for one or more air conditioners installed in a building (Fig.1, 2, S30 set calculation condition, para [0022], where air-conditioning system control apparatus 3 controls the air-conditioning apparatus 2 installed in a target building based), the setting value calculation system comprising:
      a comfort-index parameter range determination unit that determines, for one or more parameters of a plurality of parameters to be used for calculation of a comfort index, a range of possible values of each of the one or more parameters ( para [0174], where Equation 37, G=a1xG1+a2xF2…a6xG6, for example, that combines a deviation in indoor temperature from a set temperature (a difference value between the set temperature and the indoor temperature), a deviation in indoor humidity from a set humidity (a difference value between the set humidity and the indoor humidity), a rate of change over time in indoor temperature, and a rate of change over time in indoor humidity and further para [0178], and [0180], where a preset range of values for the temperature, rate of change of temperature, humidity, and rate of change of humidity is determined);

     a comfort index model generation unit that approximates the comfort index, on a basis of the values within the range determined for each of the one or more parameters, and  (weighting coefficient) and G1, G5 and G6); and

    a setting value calculation unit that calculates (Fig. 1, #10, parameter setting units), with the comfort index, setting values of one or more setting items for the one or more air conditioners on a basis of the mathematical model (para [0125], control values of the air conditioners are determined via optimizing an objective function, with G being the objective function in Embodiment 3, see para [0174], where an evaluation index like an evaluation index G shown in Equation (37), for example, that combines a deviation in indoor temperature from a set temperature, a deviation in indoor humidity from a set humidity… determined by setting α.sub.1, α.sub.5, and α.sub.6 and G.sub.1, G.sub.5, and G.sub.6 of Equation (37) as the evaluation index.
[Math. 25] G=α1×G1+α2×G2+α3×G3+α4×G4α5×G.5+α.6×G6 ).

Regarding Claim 2, Motodani disclose having an air conditioner control unit that set the setting values in the air conditions (para [0132], Step 34, the control data output unit transmits the control data to the air-conditioning apparatus via the communication unit, and finished the processing routine of Fig. 2.  As a result, the air-conditioning apparatus is operated based on the control data).

Regarding Claim 3, Motodani disclose the setting value calculation system according to claim 1,
    wherein one of the plurality of parameters is temperature(Fig. 1, #10a, thermal characteristic parameter, para [0037], where operating frequency of each outdoor unit, an evaporating temperature, a condensing temperature, and a set temperature of the indoor unit. Further, the temperature of the suction air of the indoor unit may be used instead of the room temperature).

Regarding Claim 4, Motodani disclose the setting value calculation system according to any one of claim 1, wherein one of the plurality of parameters is relative humidity (Fig. 1, # 12, where humidity characteristic parameter setting unit).

Regarding Claim 6, Motodani disclose the setting value calculation system according to claim 1, wherein one of the plurality of parameters is supply air volume (para [0105], where the indoor volume V represents the volume of the indoor space in which the air-conditioning apparatus 2). 

Regarding Claim 12, Motodani disclose the setting value calculation system according to claim 1, wherein, with the comfort index as a constraint condition (para [0125]  where control values are determined by solving an optimization problem in which the total power consumption of a plurality of air-conditioning apparatus 2 is set as an objective (Constraint Equation) (24)-(29)), 
   the setting value calculation unit solves an optimization problem for minimizing an air conditioning operation cost, to calculate the setting values (para [0002] and [0003], where configured to reduce the power of an air-conditioning apparatus. In addition to reduced energy consumption, the thermal perception of a person in a room, or so-called comfort level; control operation of an air-conditioning apparatus so that an indoor temperature and humidity are each within a comfortable range based on information on the indoor temperature and humidity…for determining a control target value based on a thermal environment evaluation index, such as a predicted mean vote (PMV, defined by ISO 7730 in 1987) (refer to Patent Literature 1)).

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 1.Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Motodani (US Pub. 2016/0054018) in view of Nouvel (US Pub.2013/0048263).

Regarding Claim 5, Motodani disclose the setting value calculation system according to claim 1, but does not disclose:
wherein one of the plurality of parameters is radiation temperature. 
Nouvel disclose wherein one of the plurality of parameters is radiation temperature (para [0040], where four parameters representing the interior ambience at the level of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide radiation temperature, as taught by Nouvel in the Motodani, in order to more accurately determine temperature in the room.  

Regarding Claim 8, Motodani disclose the setting value calculation system according to claim 1, but does not disclose:
    wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit specified by a user.
Nouvel disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit specified by a user (para [0034], where the so-called neutral thermal sensation, for which the thermal comfort index PMV takes a zero value, corresponds to the optimum comfort. A PMV in the range ]-0,5;+0,5[, corresponding to class B of thermal comfort as defined in ISO 7730, generates a maximum of 10% of persons dissatisfied by their thermal comfort. This comfort range, often recommended, is the target of the control algorithm. Any other comfort range, whether or not defined in the ISO 7730 standard, may likewise be envisaged).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determines a range of possible values, as taught by Nouvel in the Motodani, in order to more efficiently control the temperature in the room.  

Regarding Claim 9, Motodani disclose the setting value calculation system according to claim 1, but does not disclose:
    wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit determined with a model capable of calculating the possible values of the part of the plurality of parameters.

Nouvel disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit determined with a model capable of calculating the possible values of the part of the plurality of parameters (para [0034], where the so-called neutral thermal sensation, for which the thermal comfort index PMV takes a zero value, corresponds to the optimum comfort. A PMV in the range ]-0,5;+0,5[, corresponding to class B of thermal comfort as defined in ISO 7730, generates a maximum of 10% of persons dissatisfied by their thermal comfort. This comfort range, often recommended, is the target of the control algorithm. Any other comfort range, whether or not defined in the ISO 7730 standard, may likewise be envisaged);(para [0054], where  the influence on the PMV of the relative humidity being low for temperatures close to a comfortable temperature (cf. ISO 7730), provided that its value 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determines a range of possible values, as taught by Nouvel in the Motodani in order to more efficiently control the temperature in the room.  

Regarding Claim 10, Motodani disclose the setting value calculation system according to claim 1, but does not disclose wherein the comfort index is an absolute value of predicted mean thermal sensation vote, or predicted percentage of thermally dissatisfied people. 
Nouvel disclose the comfort index is an absolute value of predicted percentage of thermally dissatisfied people (para [0033], where model defines seven levels of thermal sensation corresponding to a comfort index (PMV) and a predicted percentage dissatisfied (PPD) by their thermal comfort

    PNG
    media_image1.png
    157
    373
    media_image1.png
    Greyscale
 ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide predicted percentage of thermally dissatisfied people, as taught by Nouvel in the Motodani, in order to more efficiently (by saving energy amount and time period) control the room temperature.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Motodani (US Pub. 2016/0054018) in view of Kinugasa (US Pub.2015/0012143).
Regarding Claim 7, Motodani disclose the setting value calculation system according to claim 1, but does not disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of a legal upper limit and a legal lower limit.
 
Kinugasa disclose the setting value calculation system according to claim 1, wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of a legal upper limit (para [0060], where the concentration of carbon dioxide in the room is already close to the legal upper limit of 1000 ppm, the time period during which ventilation can be stopped is shortened) and a legal lower limit (para [0058], where heat prioritizing control, the evaporation temperature setting of the refrigerant is adjusted;
The increase in the temperature of the room during the adjustment time period T1 minimized, i.e. the accumulation of environmental loads is minimized /low limit/, and high-output operation of the air conditioners 41, . . . can therefore be minimized in order to restore the comfort in the room after the adjustment time period T1 has ended. As a result, it is possible to minimize rapid increases in the consumed energy amount after the adjustment time period has ended).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine range of possible values based on legal  Kinugasa in the Motodani, in order to more efficiently (by saving energy amount and time period) control the room temperature.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motodani (US Pub.2016/0054018) in view of Tamaru (US Pub.2016/0290667).
Regarding Claim 11, Motodani disclose the setting value calculation system according to claim 1, but does not disclose wherein the setting value calculation unit optimizes the comfort index to calculate the setting values. 
Tamaru disclose:
 the setting value calculation unit optimizes the comfort index to calculate the setting values (para [0057], where calculate set values relevant to air-conditioning operations. Specifically, set values for controlling air-conditioning operations are calculated in advance by optimization calculation for …controlling air-conditioning operations are the minimum within a set PMV range, and optimal operation functions are generated that pass through the set values).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide setting value calculation unit optimizes the comfort index, as taught by Tamaru in the Motodani, in order to more precisely and efficiently control the room temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857